DOMENGEAUX, Judge.
MOTION TO DISMISS
The issue in this case is the same as that in Sylvester v. St. Landry Parish Police Jury, et al., 401 So.2d 688 (La.App. 3rd Cir. 1981), a companion appeal rendered by us on this date.1 For the reasons stated in the companion appeal, the appeal of the St. Landry Parish Police Jury is dismissed at its cost.

APPEAL DISMISSED.


. The plaintiff, Oscar Sylvester, Jr., appealed the judgment of the trial court sustaining defendant’s peremptory exception of res judicata. That appeal is not affected by the dismissal of the appeal taken by the St. Landry Parish Police Jury.